DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 8, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 fail to identify the recipient receiving a notification. Correction is required.
Claims 2, 8 and 14 are tangential to parent claims. Each claim is considered extra-solution activity that does not further impact the outcome of its respective parent claim. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without adding significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 7 is directed to a process. Claim 7 is representative of claims 1-6 and 8-18.
Step 2A Revised (First Prong)
Determine whether claim 7 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 7. A method for electronic payment and order processing for a drop shipment system, comprising the steps of:
generating a link to associate a product with a supplier and the system;
receiving an order confirmation from a distributor for the linked product, the linked product being offered for sale on a website of the distributor;
transmitting a drop ship order fulfillment request to the supplier for the linked product; and
determining a revenue share payment associated with the linked product for each of the distributor and the supplier based on a revenue share payment agreement.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed while following a procedure that organizes human activity. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use.
Computing elements are in italics:
Claim 7. A method for electronic payment and order processing for a drop shipment system, comprising the steps of:
generating a link to associate a product with a supplier and the system;
receiving an order confirmation from a distributor for the linked product, the linked product being offered for sale on a website of the distributor;
transmitting a drop ship order fulfillment request to the supplier for the linked product; and
determining a revenue share payment associated with the linked product for each of the distributor and the supplier based on a revenue share payment agreement.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by conventional use of computing system components to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea: (see note below)
Claim 7. A method for electronic payment and order processing for a drop shipment system, comprising the steps of:
generating a link to associate a product with a supplier and the system;
receiving an order confirmation from a distributor for the linked product, the linked product being offered for sale on a website of the distributor;
transmitting “a drop ship order fulfillment request to the supplier for the linked product;” and
determining a revenue share payment associated with the linked product for each of the distributor and the supplier based on a revenue share payment agreement.
.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, transmitting data, formatting data, retrieving data, manipulating data, calculating, searching data, matching etc) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. 
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-18 recite processes that can be executed with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response” (DSMER) Pilot Program. Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 USC 102(a)(1) as being anticipated by Fusz et al., US 2010/0217680 “Fusz.”
Fusz teaches all the limitations of claims 1, 7 and 13. In Fusz see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 7.  A method for electronic payment and order processing for a drop shipment system, comprising the steps of:
generating a link to associate a product with a supplier and the system;
[Fusz: 0042] …Once the lowest credible price is determined, it is stored 608 in database 108 (shown in FIGS. 1 and 2) and linked to the product ID.
[Fusz: 0047] … The sales price SP is then stored in database 108 and associated with the product ID. 
receiving an order confirmation from a distributor for the linked product, the linked product being offered for sale on a website of the distributor;
[Fusz: 0051] When the buyer accepts the sales price, the buyer then submits 626 a payment to system 200. In some embodiments, the payment may be submitted electronically using, for example, a credit card, a debit card, or the like. Moreover, in some embodiments, the payment may be submitted by enabling system 200 to withdraw the sales price directly from the buyer's bank account. Further, in some embodiments, the buyer may submit a check or money order via normal mail, to be delivered to an administrator of system 200. In the exemplary embodiment, once system 200 has received payment, system 200, such as server system 102, orders 628 the product from the seller having the winning bid, as described above. System 200 may place the order electronically using, for example, a seller website. 
transmitting a drop ship order fulfillment request to the supplier for the linked product; and
[Fusz: 0051] … For example, server system 102 may receive a payment from a buyer for a product that is being sold by a seller that does not maintain an inventory and, instead, contracts with a distributor or wholesaler to ship or drop ship sold product
determining a revenue share payment associated with the linked product for each of the distributor and the supplier based on a revenue share payment agreement.
[Fusz: 0051] … In such a situation, server system 102 may divide the received payment into a system transaction fee, a seller fee, and a distributor fee. The transaction fee is an amount charged by system 200 for supplying the exchange environment and contact with potential buyers. The seller fee is an amount earned by the seller for the sale of the product to the buyer, and the distributor fee is an amount earned by the distributor for maintaining the seller's inventory and shipping the product to the buyer. The various fee amounts may be predetermined flat amounts or may be based on the sales price of the product.
Regarding claims 1 and 13: Rejections are based upon the disclosures applied to claim 1 and further upon disclosures pertaining to system computing elements, e.g. processor, memory, see at least Fig. 1 (server); [0024} processors and memory. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 14 are rejected under 35 USC 103 as being unpatentable over Fusz, US 2010/0217680.
Rejections are based upon the disclosures applied to claims 1, 7 and 13 by Fusz and further upon teachings and/or suggestions by Fusz.
In Fusz see at least:
[Fusz: 0041] FIG. 6 is an expanded flowchart 600 that further illustrates the method shown in FIG. 5. Each seller that wishes to enter a sales bid for a particular product submits 602 a bid in the form of a reserve price for the product. In some embodiments, system 200 (shown in FIG. 2) limits sellers from duplicating previously submitted reserve prices. In such an embodiment, when a seller submits a reserve price that has already been submitted, system 200 displays a notification to the seller using, for example, a web page, that informs the seller that the reserve price has already been submitted and requests that the seller submit a different reserve price. Moreover, in some embodiments, each seller is capable of displaying at seller workstation 218 (shown in FIG. 2) any previously entered bids and/or a quantity of the product available. Each reserve price that is received by system 200 is stored 604 in database 108 and associated with a product ID. 
Please note: The seller notification by the system indicates buyer interest in a product having a product ID associated with the buyer. The system server maintains persistent storage of the product ID associated with the buyer and seller. The persistent storage serves the same purpose as an electronic cart -just a holding area for a selected product.
It would have been obvious to try, by one of ordinary skill in the art before the effective filing date, to notify the seller’s drop-ship distributor of the product associated with the buyer given that of the four parties involved, i.e. buyer, seller, system and drop-ship distributor, only the drop-ship distributor is unaware of buyer-seller activity, and incorporate it into the system of Fusz since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 3, 4, 9, 10, 15 and 16 are rejected under 35 USC 103 as being unpatentable over Fusz, US 2010/0217680.
Regarding claims 3, 9 and 15: Rejections are based upon the disclosures applied to claims 1, 7 and 13. Given that Fusz’s system divides the received payment into a system transaction fee, a seller fee and distributor fee, it is clear the system is aware of the payment transaction of the linked product. 
Additionally in Fusz see at least: 
[0053] Moreover, in some embodiments, when the seller sells an entire quantity of the product that has been stocked, system 200 re-determines the sales price as described above. 
It would have been obvious to try, by one of ordinary skill in the art before the effective filing date, to either update the inventory of the sold product or not update the inventory and incorporate it into the system of Fusz since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 4, 10 and 16: Rejections are based upon the disclosures applied to claims 3, 9 and 15. Given that Fusz’s system divides the received payment into a system transaction fee, a seller fee and distributor fee, it is clear the system is aware of the payment transaction of the linked product. The transaction fee modifies the shared revenue between the seller and distributor.
Claims 5, 11 and 17 are rejected under 35 USC 103 as being unpatentable over Fusz, US 2010/0217680, in view of Quillian, US 2015/0178835.
Rejections are based in part upon the disclosures applied to claims 3, 9 and 15 by Fusz and further upon the combination of Fusz-Quillian. Although Fusz disburses funds to drop-ship participants, Fusz does not expressly mention doing the disbursement on a predetermined date. Quillian on the other hand would have taught Fusz disbursement techniques that include a specified data/time.
In Quillian see at least:
[Quillian: 0005] In a typical business-to-business transaction, a buyer places an order for goods or services from a supplier. This is generally documented by a purchase order. Once the supplier receives the purchase order, the supplier undertakes to fulfill the order by delivering the requested goods or services. The delivery of the requested goods or services may involve many intermediate steps, such as assembly, warehousing, drop shipping, and local transportation, all of which add to the complexity of the distribution chain as well as to the payables.
[Quillian: 0262] 3. Process Payment
[Quillian: 0267] e. Suppliers 108 that do not elect to trade their payment obligations are also paid via SCF system 10. In such cases, the transfer of funds occurs exactly as stated above, and supplier 108 is paid the full payment obligation amount from the designated buyer bank account. A clearing account is used to transfer or disburse all funds. As described above and hereinafter, the concept of disbursing funds includes actual disbursement or transfer of funds or the providing of instructions or a request to the appropriate financial institution or bank to wire or transfer funds from one specified account to another in a specific amount and at a specified date/time.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Quillian, which transfer funds from one specified account to another in a specific amount and at a specified date/time, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Quillian to the teachings of Fusz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 6, 12 and 18 are rejected under 35 USC 103 as being unpatentable over Fusz, US 2010/0217680, in view of O’Dea, US 2015/0112837 IDS filed 11/09/2021.
Rejections are based in part upon the disclosures applied to claims 1, 7 and 13 by Fusz and further upon the combination of Fusz-O’Dea. Although Fusz does not expressly mention Application Programming Interfaces (APIs) used to facilitate communication between systems, O’Dea on the other hand would have taught Fusz techniques that utilize Application Programming Interfaces (APIs) in a retail network system.
In O’Dea see at least:
[O’Dea: 0023] Retail network service provider 110 may facilitate participation of retail entities 102 in a closed retail network. For example, retail network service provider 110 may establish membership terms and procedures agreed to by retail entities 102. For example, as was noted above, each retail entity 102 may be a separate company, and each may have one or more brick-and-mortar specialty shops. In some embodiments, participation in a retail network is limited by size and/or expertise as evaluated by retail network service provider 110. As a specific example, participation in a retail network may be restricted to only independent shops specializing in a particular area of interest such as snowboarding, surfing, bicycling, and the like.
[O’Dea: 0033] Accordingly, the salesperson at retail entity 102C may log on to a website (or other interface) available from device 108 or otherwise access a resource provided by retail network service provider 110 to determine if product 112 is available from one or more other members of the network. The website may return a page indicating that one or more units of product 112 are available via the network; in this example, this is due to information previously provided by retail entity 102B indicating that retail entity 102B is willing to be a shipping store for one or more units of product 112. 
[O’Dea: 0038] In this example, product 112 is available from shipment from retail entity 102B, so retail entity 102B is designated the "shipping store." Retail entity 102C can confirm the sale and submit sales data to the retail entity network service provider 110. For example, retail entity 102C can provide customer data such as Customer C's name, shipping address, credit card or other payment information, and/or other parameters such as shipping preferences. Retail network service provider 110 can complete the transaction, such as by charging/debiting the customer's account and then provide an order to retail entity 102B to ship the product.
[O’Dea: 0047] As another example, rather than a browser, a custom client-side application may be available for use by retail entities to access retail service network resources. As a further example, a retail entity's point-of-sale (POS) system, inventory system, accounting system, or other system may interface with systems of the retail network service provider through one or more application programming interfaces (APIs). In such cases, adequate control and security can be included to avoid the possibility of retailers tunneling through the service provider to access sensitive data from one another.
[O’Dea: 0054] At block 316, the shipping retailer(s) are notified of the sale and are provided shipping information. For example, the data may be available via a messaging system provided by the retail network service provider and/or may be provided via email or another communications method. In some embodiments, the data includes a printable shipping label and other data to facilitate drop shipping by the shipping retailer.
[O’Dea: 0068] Payment management component 406 can be used to access customer payment information submitted by selling shops and interface with appropriate service providers to obtain payments from customers and to initiate a distribution of the proceeds. For example, payment management component 406 may interface with credit card processors, online payment service providers, financial institutions, and/or check processors (e.g. ACH clearinghouse services) to obtain funds and then distribute funds according to member agreements. Data store 412 may include data identifying percentages to be allocated to the selling and shipping stores and retail network service provider, with the percentage data used to generate wire transfers or other payments of the appropriate share to the selling store, shipping store, retail network service provider, and/or other parties.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of O’Dea, which interface systems of the retail network service through one or more application programming interfaces, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of O’Dea to the teachings of Fusz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 28, 2022